Citation Nr: 0911005	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for lumbar spine 
discogenic disease (low back disability).

2. Entitlement to service connection for lumbar spine 
discogenic disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran originally filed a claim for compensation for a 
low back disability in January 1999.  The claim was denied in 
a June 1999 rating decision.  In July 2003, the Veteran filed 
a petition to reopen his claim for compensation for his back 
disability.  The RO reopened the claim and again denied 
service connection for this disease in a June 2004 rating 
decision.  The Veteran timely filed a notice of disagreement, 
appealing the June 2004 decision, and continued to submit 
medical evidence in support of his claim.  The RO 
reconsidered all the evidence of record in April and July of 
2007 and denied the claim on both occasions.  

The issue of entitlement to service connection for lumbar 
spine discogenic disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for 
lumbar discogenic disease was denied by an unappealed rating 
decision in June 1999.  

2.  The additional evidence received since June 1999 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for lumbar discogenic 
disease.  



CONCLUSIONS OF LAW

1.  The June 1999 rating decision which denied entitlement to 
service connection for lumbar discogenic disease is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the June 1999 decision is new and 
material and the claim of entitlement to service connection 
for lumbar discogenic disease is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his 
application to reopen a claim of entitlement to service 
connection for lumbar discogenic disease. 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. 

In letters dated in March 1999, April 2004, and March 2006, 
the RO provided notice to the Veteran regarding the 
information and evidence necessary to substantiate his claim 
for service connection for lumbar discogenic disease.  The RO 
also specified the information and evidence to be submitted 
by him, the information and evidence to be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertained to his claim. See 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought. The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  While the April 2004 
letter does not completely comply with the notice 
requirements of Kent, there is no prejudice to the Veteran 
because the Board has decided to reopen his claim.  

As a result of the foregoing notices, the Veteran submitted 
additional evidence to support a grant of his petition to 
reopen a claim of entitlement to service connection for 
lumbar discogenic disease.  The Board grants that petition.  
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to notify the Veteran in the development 
of that issue. 

Accordingly, the Board remands this matter, and directs 
further development of the claim pursuant to VA's statutory 
duty to assist. 


New and Material Evidence

The record reflects that a June 1999 rating decision denied 
the Veteran's claim of entitlement to service connection for 
a low back disability.  The RO sent notice of the decision to 
the Veteran at his last address of record.  A notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the June 1999 rating decision 
became final. 38 U.S.C.A. § 7105(c).  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The last final denial of the claim was in June 1999, as noted 
above, and it therefore may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the    decision.  See Glynn v. Brown, 6 
Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were  amended and apply to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001).  That amendment applies in this case as the 
appellant's claim to reopen was filed in July 2003.  Under 
the amended guidelines, "new" evidence remains that which 
was not previously of record.  However, to be material under 
the new guidelines, the evidence must raise a reasonable 
possibility of substantiating the claim, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2004).  The credibility of the evidence 
is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for a low back 
disability.  However, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened. See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps, involving:  (1) determining whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, 
determining whether the reopened claim was well grounded; and 
(3) evaluating the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claim for service connection for a low back 
disability.

The evidence of record at the time of the June 1999 rating 
decision consisted of service treatment records and a VA 
examination conducted in April 1999 that failed to show a 
nexus between the Veteran's current low back disability and 
his period of service.  The Veteran's claim was denied on the 
basis of the RO's determination that the Veteran's back 
disability pre-existed service as he had been diagnosed with 
scoliosis and spina bifida prior to service and that there 
was no evidence that these conditions were aggravated by 
service.

The evidence submitted in support of reopening the claim 
includes more recent VA treatment records and private medical 
records that show multiple diagnoses of a low back 
disability, and a physician's opinions that the Veteran's 
scoliosis and spina bifida are unrelated to his current 
disability.  This evidence is both new and material, as it 
was not of record at the time of the June 1999 decision and 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for his low back 
disorder.  The Board finds that new and material evidence has 
been received and the claim for entitlement to service 
connection for a low back disability has been reopened. The 
Board will address the merits of the claim for entitlement to 
service connection for a low back disability below.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for lumbar discogenic disease has been 
submitted, the appeal is granted to this extent.  


REMAND

As noted above, the June 1999 rating decision denied service 
connection for low back disability citing the Veteran's 
scoliosis and spina bifida as pre-existing conditions related 
to his back pain.  Since that time, the Veteran has submitted 
new and material evidence in support of his claim and the 
Board has reopened his claim for further consideration.  

The Veteran's enlistment exam report from June 1966 indicates 
that the Veteran had scoliosis and periodically experienced 
back pain.  No additional details were given regarding his 
condition in the report and the Veteran deemed his health at 
that time to be excellent.  

The Veteran's service treatment records showed several 
complaints of back pain during service.  There is a record in 
April 1967 of back pain.  In September 1967, the Veteran saw 
a doctor after he hurt his lower back when turning to look 
behind himself.  At that time, he had no pain down his legs 
and could sit and stand comfortably.  The note indicates that 
he had pain 16 months prior.  

A record from July 1968 indicates "back problems, 
asymptomatic, no diagnosis."  Another record from September 
1968 states "patient complains of sharp pain in back."  In 
October 1968, the Veteran complained of dull pain in the 
lumbo sacral area, aggravated by walking.  The record shows 
that the Veteran had stated that the pain had been going on 
at least a month prior and that he associated the pain with 
working on heavy machinery.  Examination showed spina bifida 
of the L5, otherwise the films were within normal limits.  
The Veteran's separation exam in July 1972 is silent for back 
problems.  

In April 1999, the Veteran underwent a VA examination. The 
Veteran reported that while in service, he had a twisting 
injury while standing and had a significant spasm in his 
lumbar spine.  He saw a physician at that time and x-rays 
came back normal.  He continued his regular duties with 
subsequent periodic pain.  While the Veteran reported his 
symptoms from service to the examiner, there is no indication 
in the exam report that the Veteran's claims file or service 
treatment records were reviewed.

The Veteran indicated that his pain has become a daily 
occurrence.  The pain is central low back in nature with no 
radiation.  He rated the degree of pain as 5 out of 10 on a 
daily basis, with the pain as high as 9 out of 10 
approximately twice monthly.  He stated that to control the 
pain, he restricts his physical activities and takes 800 mg 
Motrin twice daily.

Based on the Veteran's reported symptoms, a physical 
examination, and x-rays, the examiner diagnosed the Veteran 
with mechanical lower back pain and degenerative disc disease 
with spondylolysis of L5 on S1.  

VA records from 1999 indicate that the Veteran asked to have 
his x-rays reviewed to determine if he had scoliosis, after 
being denied service connection for his 1999 VA claim.  There 
are no further records regarding his x-rays or this request.  

In August 2002, the Veteran saw J.A., M.D.  According to the 
records, the Veteran reported a history of low back pain 
since 1967.  The Veteran also reported that he had not had 
any extensive therapy for this pain.  Dr. J.A. found 
localized tenderness across the lower back upon a physical 
examination.  X-rays revealed mildly severe degeneration at 
the L4-5 and L5-S1 levels.  Dr. J.A. diagnosed the Veteran 
with chronic mechanical low back pain and lumbar discogenic 
disease.  Dr. J.A. provided no information or opinion as to 
the relationship of this disease to the Veteran's period of 
service.

The Veteran saw Dr. J.A. for a follow-up exam in June 2003.  
Then, Dr. J.A. opined that while the Veteran's x-rays did 
show mild scoliosis, the scoliosis did not cause any back 
pain for the Veteran and the scoliosis is an insignificant 
and incidental finding. 

The Veteran also submitted medical records from April 2005.  
The records indicate that the Veteran experienced chronic low 
back pain, but did not provide additional details regarding 
the cause of the pain.  In a medical record from June 2005, 
Dr. J.A. states that the Veteran reported pain across the 
lower back.  The Veteran stated he was diagnosed with spina 
bifida occulta at S1.  Dr. J.A. stated that spina bifida is a 
congenital problem that cannot cause lower back pain.  Dr. 
J.A. noted an underlying degenerative disease and diagnosed 
lumbar discogenic disease.  The doctor did not relate the 
Veteran's diagnosis to his period of service.  
The Veteran's April 1999 VA examiner did not have any of this 
information available for consideration when forming his 
opinion.  Moreover, the VA examiner failed to provide a nexus 
opinion for if, and how, the Veteran's low back disability is 
related to his complaints of low back pain during service.  

The basis for the denial of service connection for low back 
disability in June 1999 was the finding that the Veteran's 
back disability existed prior to service as his spina bifida 
and scoliosis existed prior to service.  The Veteran has 
since submitted material evidence that his current back 
disorder was incurred in service because the new evidence 
shows that neither his scoliosis nor his spina bifida are 
related to his current back disorder.  

In light of the in-service complaints relating to his back 
disability and the new and material medical evidence related 
to the cause of his back disorder, the Board finds that the 
record suggests the possibility that the Veteran's current 
back disability is related to his active duty service. The 
Board finds that a new VA examination is necessary to 
determine the likelihood of an etiological relationship 
between the Veteran's current back disability and his active 
duty service period.  See generally McClendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his service-connected lumbar discogenic 
disease since April 2005, the date of the 
most recent treatment records on file.  
After securing any appropriate consent 
from the Veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  

2. The AMC/RO should arrange for the 
Veteran to undergo a VA examination to 
determine if he currently has any 
disability of the back.  The examiner 
should be asked to opine as to whether or 
not his disability is etiologically 
related to the Veteran's active duty 
service period.  The opinion must be 
based on a review of the entire claims 
file and contain a rationale.  If the 
opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the 
examination:

a. The claims file and all relevant 
medical records must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated 
diagnostic tests and studies, 
including x-rays, must be 
accomplished.  

b. The examiner must identify all of 
the disabling manifestations 
specifically attributable to the 
lumbar discogenic disease.  

c. The examiner must comment as to 
whether the Veteran's in-service 
complaints of low back pain are 
related to his current diagnosis of 
lumbar discogenic disease.

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for lumbar discogenic 
disease based on all relevant evidence on 
file.  If the issue continues to be 
denied, the AMC/RO must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)





The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2008).











 Department of Veterans Affairs


